Memorandum:
This is an appeal from an order denying a writ of error coram nobis without a hearing. The allegations of the petition raised factual issues, which could be resolved only by a hearing. The mere fact that a codefendant in the original action had a coram nobis hearing upon issues, which may be similar to those raised herein and which were determined adversely to the codefendant after a hearing is not germane to the present application. The appellant herein was not a party to that proceeding and is in no way bound by the decision therein. (Appeal from order of Onondaga County Court denying defendant’s application to vacate judgment of conviction rendered May 1, 1950, without a hearing.) Present — Williams, P. J., Bastow, Halpern, MeClusky and Henry, JJ.